Citation Nr: 0942409	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-32 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a spine injury.

2.  Entitlement to service connection for residuals of a 
spine injury.

3.  Entitlement to outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 
1973 to October 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2007-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that determined that new and material evidence had not 
been submitted to reopen a claim for service connection for a 
back condition and also denied service connection for 
residuals of a fractured tooth.

Service connection for residuals of a spine injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of March 1994, the RO denied service 
connection for a back condition and properly notified the 
Veteran of that decision.  

2.  The Veteran did not appeal the March 1994 decision and it 
became final.

3.  Evidence received at the RO since the March 1994 rating 
decision raises a reasonable possibility of substantiating 
the claim for service connection for residuals of a spinal 
injury.  

4.  The Veteran's in-service dental records document trauma 
to tooth #7 in August 1975.


CONCLUSIONS OF LAW

1.  The March 1994 rating decision, which denied service 
connection for a back condition, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 (2009).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for residuals of a spinal 
injury and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for entitlement to outpatient dental 
treatment for tooth #7 are met.  38 U.S.C.A. §§ 1110, 1712, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.381, 4.150, 17.161 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting the benefits sought by 
the claimant.  Therefore, any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the veteran and need not be 
discussed.  

New and Material Evidence

In a March 1994-issued rating decision, the RO denied service 
connection for a low back condition.  The veteran and his 
representative were notified of the decision in a letter from 
the RO, but did not appeal.  Thus, the rating decision became 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2009).

Pursuant to 38 C.F.R. § 3.156(a), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The veteran's application to reopen his service 
connection claim was received at the RO in August 2006, 
subsequent to the effective date of the revision.  Therefore, 
this version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the March 1994 
RO rating decision consists of service treatment records 
(STRs), a December 1993 VA examination report, and claims and 
statements of the veteran, as discussed below.

The STRs reflect treatment for low back pains at various 
times.  

A December 1993 VA orthopedic compensation examination report 
notes a normal back.  Although the Veteran has specifically 
requested service connection for his back, during the 
examination he reported that he had no back complaint.  The 
examiner further noted that because no abnormality was shown, 
a spine X-ray would not be ordered.  

In March 1994, the RO denied service connection for a back 
condition.  The RO based that denial on the absence of 
evidence of abnormality.  The Board will review the evidence 
submitted since the RO decision to determine whether any of 
it is new and material evidence, that is, whether it is 
neither cumulative nor redundant and whether it raises a 
reasonable possibility of substantiating the claim.  

The evidence submitted since the March 1994 RO decision 
includes a September 2006 private X-ray report of an old 
compression deformity at T11 and a March 2007 letter from B. 
Bubanic, D.C.  In that letter, Dr. Bubanic pointed out a T11 
fracture had occurred as a result of military service.  

The X-ray report of an old T11 fracture and Dr. Bubanic's 
letter, suggesting that a spinal compression fracture 
occurred during active service, are new and material evidence 
sufficient to reopen the claim.   Given the benefit of the 
doubt doctrine set forth at 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102, this medical evidence supports service connection.  
It is neither cumulative nor redundant and it raises a 
reasonable possibility of substantiating the claim.

Because the evidence submitted is sufficiently new and 
material, the application to reopen the service connection 
claim must be granted.  The issue of service connection will 
be addressed further in the REMAND below.

Entitlement to Outpatient Dental Treatment 

The service dental records reflect that the Veteran suffered 
a fracture of tooth # 7 in August 1975.  In July 2009, he 
testified competently and credibly before the undersigned 
Veterans Law Judge that this fracture occurred while loading 
bombs into an aircraft when he was struck in the face by a 
whirling crank handle.  

In VAOPGCPREC 5-97, VA's General Counsel addressed whether a 
veteran is entitled to VA dental treatment eligibility for 
"service trauma," to include the intended effects of dental 
treatment provided through the veteran's military service.  
This opinion relied upon definitions of "trauma."  Black's 
Law Dictionary defines "trauma," as a "physical injury caused 
by a blow, or fall or a psychologically damaging emotional 
experience."  Black's Law Dictionary, p.1344 (5th ed. 1979).  
Thus, VA's General Counsel concluded that trauma means 
injury.  

The significance of a finding of a dental condition due to an 
in-service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161 (a), (c).  Mere dental 
treatment or cracking a tooth while eating is not sufficient 
to establish eligibility for treatment.  Similarly, broken 
bridgework due to injury is not dental trauma because it must 
be the injury of a natural tooth.  Further, for the purposes 
of determining whether a veteran has treatment eligibility, 
the term "service trauma," does not include the effects of 
treatment provided during the Veteran's military service.  
VAOPGCPREC 5-97.

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 3.381, 
17.161.

The rating activity will consider each defective or missing 
tooth and each disease of the teeth in periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in the line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other "in-service trauma," or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381 (b).

The Board shall be bound in its decisions by the regulations 
of the Department, instructions of the Secretary, and the 
precedent opinions of the Chief Legal Officer of the 
Department.  38 U.S.C.A. §§ 7104(c). The VA General Counsel 
opinion cited above is precedential in nature and binding 
upon VA in general and the Board specifically.  That opinion 
clearly explains what was meant by the governing law and 
regulations regarding "dental trauma," and that opinion 
clearly defines trauma to include physical injury caused by a 
blow, or a fall or an accident or a wound or an inflicted 
injury.  This definition is certainly consistent with the 
facts of this case.  As a consequence, the Veteran is 
eligible for 38 C.F.R. § 17.161 Class I or Class II (a) 
treatment for tooth #7.


ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a spinal injury is 
reopened.  To this extent, the appeal is granted.

Entitlement to service connection for dental treatment 
purposes for tooth # 7 is granted.


REMAND

A private chiropractor has suggested that the current spinal 
condition is related to active military service.  VA's duty 
to assist therefore includes offering the Veteran an 
examination to determine the nature and etiology of any 
current spinal condition.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
elicit a complete history of any spinal 
trauma from the Veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the spine?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the service connection 
claim.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
claim.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may 
have adverse consequences on his claim.  38 C.F.R. § 3.655 
(2009).  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. Judge Flowers
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


